Citation Nr: 0819896	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-17 817A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for porokeratosis and 
calluses of the right foot.  

2. Entitlement to service connection for facial skin 
condition.  

3. Entitlement to an initial rating higher than 10 percent 
for chronic ulcer disease.  

4. Entitlement to an initial compensable rating for 
degenerative joint disease of the right knee.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1985 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, LA.  

In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claims of service connection for facial skin condition, 
an initial rating higher than 10 percent for chronic ulcer 
disease, and an initial compensable rating for degenerative 
joint disease of the right knee are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

Porokeratosis and calluses of the right foot were not 
affirmatively shown to have been present in service and the 
current porokeratosis and calluses of the right foot, first 
documented after service, are unrelated to an injury or 
disease of service origin.


CONCLUSION OF LAW

Porokeratosis and calluses of the right foot were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2004.  The veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  The notice included the provision for the 
effective date of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that VCAA notice pertaining to degree of 
disability assignable was not provided, as the claim of 
service connection for porokeratosis and calluses of the 
right foot is denied, no disability rating can be assigned as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records, private medical records and afforded the 
veteran VA examinations.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service medical records show that from August 1992 to 
September 1992 the veteran complained of intermittent right 
heel pain, but not of calluses. 

After service, VA records show that in May 2002 the veteran 
complained of calluses on the bottom of his feet.  

On VA examination in August 2004, the veteran stated he had 
calluses in service and recurrent calluses since then.  On 
physical examination, there was porokeratosis on the plantar 
aspect of both feet and calluses. 

On VA examination in February 2006, the examiner after 
reviewing the claims folder noted there was no evidence of 
any treatment for calluses of the right foot during service.  
The examiner was of the opinion that the current 
porokeratosis and calluses on the right foot were not caused 
by or a result of active duty and were not caused by heel 
spurs noted on recent x-ray.  The examiner also was of the 
opinion that the right foot disability was not related to the 
left foot plantar wart in service.  The examination revealed 
that the arch on x-ray was normal and there was no forefoot 
abnormalities in the angulation of the ends of the 
metatarsals to have caused any plantar calluses from overuse 
or overactivity.  

Analysis

On the basis of the service medical records, porokeratosis 
and calluses on the right foot were not affirmatively shown 
to have been present during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

As the disability was not noted or observed during service as 
evidenced by the service medical records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

After service, VA records show that in May 2002, the veteran 
first complained of calluses on the bottom of his feet.  As 
for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between porokeratosis and calluses of the right 
foot and an established injury or disease of service origin.

As for the veteran's statement and testimony, relating his 
porokeratosis and calluses to extensive road marching during 
service, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current disability and his military 
service. 



As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as the preponderance of the evidence is against the claim 
of service connection, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for porokeratosis and calluses of the 
right foot is denied.  


REMAND

On the claim for service connection for a facial skin 
condition, the general VA examination in August 2004 the 
veteran did not have any skin disability, however on Persian 
Gulf registry examination that same month he had bumps on his 
scalp.  The veteran testified in April 2007 that he was 
recently treated for his skin problems at the VA medical 
facility in Baton Rouge.  

On the initial increased rating claim for chronic ulcer 
disease, the veteran's last VA examination was in August 
2004.  In April 2007, he stated he experiences nausea, 
constipation and severe discomfort at least 4 times per year 
and has symptoms during stressful situations.  

On the initial increased rating claim for degenerative joint 
disease of the right knee, on VA examination in August 2004, 
the examiner noted the veteran had a stable knee.  VA medical 
records show that in August 2005 the veteran was issued a 
knee brace and he has complained of his knee giving way.  

In light of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Obtain VA records from the VA medical 
facilities in Baton Rouge and New Orleans.  

3. Schedule the veteran for a VA 
examination to determine whether he has a 
facial skin condition.  The veteran's 
claims file must be made available to the 
examiner.  

If a facial skin condition is 
diagnosed, the examiner is asked to 
express an opinion on whether it is 
at least as likely as not that any 
current facial skin condition is 
associated with the in-service 
diagnoses of folliculitis, keloid 
formation and lesions.  

In formulating an opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.   

4. Schedule the veteran for a VA 
examination to determine the current 
degree of impairment of his service-
connected chronic ulcer disease.  The 
examiner is asked to comment on whether 
the veteran has recurring episodes of 
severe symptoms 2 to 3 times per year, 
averaging 10 days or more in duration, or 
continuous moderate manifestations. 



5. Schedule the veteran for a VA 
examination to determine the current 
degree of impairment of the service-
connected degenerative joint disease of 
the right knee.  The examiner is asked to 
describe the following: recurrent 
subluxation or lateral instability; range 
of motion in degrees of flexion and 
extension; any functional loss due to 
painful motion or weakness, if feasible, 
in additional degrees of loss of flexion 
or extension; and, ability to be gainfully 
employed.  

6. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


